Citation Nr: 1822307	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-28 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 1956 and April 1958 to March 1959.

These matters come before the Board of Veterans' Appeals (Board) from a February 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A Statement of the Case (SOC) was issued by the RO in May 2017.

The Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge in March 2018. A transcript of the hearing was prepared and associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss disability is not shown to be causally related to any disease, injury, or incident in service, was not continuous since service, and was not shown to a compensable degree within one year of service.

2. The Veteran's tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, was not continuous since service, and was not shown to a compensable degree within one year of service.
CONCLUSIONS OF LAW

1. The Veteran's bilateral hearing loss disability was not incurred in active service and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. The Veteran's tinnitus was not incurred in active service and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

In this case, the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a Veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

(a) Hearing Loss Disability

The Veteran contends that he has bilateral hearing loss that he attributes to exposure to acoustic trauma during service, including exposure to noise from gun fire during service and his work on or near the flight line-which exposed him to loud engine noises. He indicated he did not remember whether he was provided ear protection. Since service, the Veteran has worked in a warehouse, in office jobs, and as a taxi driver He testified that he did not have noise exposure in these positions and denied any other major noise exposure in his leisure activities.

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran meets the requirements of a current hearing loss disability for VA purposes. On the authorized VA audiological evaluation in February 2016, pure tone thresholds, in decibels, for the Veteran's ears were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
65
65
75
80
80
LEFT
70
70
80
75
80

The Veteran's speech recognition score were 78 percent in the right ear and 62 percent in the left ear. 

The Veteran's claims file also includes private audiological examination from October 2015.  At this evaluation, pure tone thresholds, in decibels, for the Veteran's ears were as follows: 


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
65
50
65
-
65
LEFT
45
55
65
-
70

The Veteran's speech recognition scores were 73 percent in the right ear and 85 percent in the left ear. The Veteran's private examiner did not provide an opinion as to whether or not the Veteran's bilateral hearing loss was related to active duty noise exposure, but rather, speculated that the Veteran's bilateral hearing loss "may or may not be attributed to flight line service during the Korean War."

Hearing loss is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d at 1331.

The Veteran's service treatment records (STRs) do not reflect any complaints, treatments, or diagnosis of hearing loss. 

A June 1959 VA examination report (performed two months after service discharge) shows that clinical evaluation of the ears was normal.  

The Veteran's VA treatment records first indicate treatment for hearing loss in June 2009, approximately 50 years after his separation from service. As a result, service connection for bilateral hearing loss cannot be presumed, as there is no competent evidence of sensorineural hearing loss within one year following service discharge.

There is also no evidence of continuity of symptomatology. Although the Veteran reported exposure to loud noises during service, the STRs do not indicate any complaints of hearing loss in service, and at his exit examination, the Veteran's hearing was assessed as normal. Furthermore, as noted above, the Veteran's treatment records indicate he did not begin reporting hearing loss until June 2009, approximately 50 years after discharge from service.

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be granted on another basis. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

The Veteran is competent to report being around loud noises in service. The Veteran specifically cited his exposure to gun fire and engine noise on the flight line. He also testified that he did not remember whether he was provided ear protection in service. The Board finds these incidents in service to be credible examples of acoustic trauma in service.

However, the Board finds no positive nexus between the in-service acoustic trauma and the Veteran's current bilateral hearing loss disability. The Veteran was afforded a VA examination in February 2016 to determine the nature and etiology of his hearing loss. The Veteran also provided a private audiological examination which was conducted in October 2015. These examinations both showed the Veteran has a bilateral hearing loss disability for VA purposes. At the February 2016 VA examination, the examiner opined, after a complete review of the Veteran's claims file, that the Veteran's current hearing loss was less likely than not attributable to his service because the STRs indicate his hearing was normal when he was discharged from service. Additionally, the examiner noted that the Veteran's hearing loss was not shown until over 50 years after separation from service, noting that medical evidence does not show that previous noise exposure will likely cause the onset of noise-induced hearing loss many years following previous noise exposure. The October 2015 private examiner provided only a speculative medical opinion that the Veteran's hearing loss "may or may not be attributed to flight line service during the Korean War." 

The Board acknowledges the studies submitted by the Veteran and his representative. The first study was published by The Journal of Neuroscience in February 2006. The second study is an online publication entitled "Auditory and non-auditory effects of noise on health," which was published in October 2013. These articles were submitted by the Veteran and his representative and support the Veteran's contention that his noise exposure in service could have had an effect on the progression of his age-related hearing loss. The studies submitted were general studies on hearing loss, and were not specific to this Veteran's hearing loss.

The Board notes that the studies submitted by the Veteran and his representative in February 2018 were submitted after the Veteran's February 2016 VA examination. As such, this evidence does not render the February 2016 examiner's opinion inadequate. Rather, the evidence relates to the Veteran's contention that his hearing loss is etiologically related to his active duty service. 

The Board finds that the February 2016 VA examiner's opinion is more probative than the studies submitted by the Veteran and the October 2015 private examiner's opinion, which was speculative in nature. The studies submitted by the Veteran and his representative were published in February 2006 and October 2013, many years prior to the Veteran's VA examination. The VA examiner, after considering the entirety of his or her medical knowledge in regard to the etiology of hearing loss, rather than one or two specific studies, and reviewing the entirety of the Veteran's specific medical history, determined that it was less likely than not that the Veteran's hearing loss is etiologically related to service due to the over 50 years between the Veteran's in-service noise exposure and the onset of his hearing loss.

The Veteran's allegation of hearing loss being due to in-service noise exposure is outweighed by the February 2016 VA examiner's opinion.  Absent competent and credible evidence of a nexus between the in-service acoustic trauma and the Veteran's current bilateral hearing loss disability, service connection cannot be granted.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim for service connection for bilateral hearing loss disability is denied.

(b) Tinnitus

The Veteran's claims file indicates he first reported hearing whistling in his ears when he filed his claim for entitlement to service connection for tinnitus in October 2015. At a February 2016 VA examination, the Veteran reported he first began hearing a whistling noise in his ears shortly after his discharge from service.  At the Veteran's March 2018 videoconference hearing, the Veteran again described his hearing loss as a whistling in his ears, noting that his left ear was worse than his right. He further testified that he first began experiencing this whistling in his ears after he returned from Korea in 1953. The Board finds the Veteran's lay statements that he currently experiences ringing in his ears on a regular basis to be competent and credible evidence of a current disability, meeting the first element of service connection.

At the Veteran's entrance examination in April 1952, a clinical evaluation did not note any abnormalities with the Veteran's hearing, suggesting the Veteran did not indicate that he heard ringing in his ears at that time. The Veteran continued to report no issues with his ears or any ringing in his ears when he was first discharged from service in April 1956. In April 1958, at the entrance examination for the Veteran's second period of service, the Veteran again did not note any abnormalities with his hearing or ears. Audiological testing conducted at a January 1959 exit examination did not document any ringing in his ears at that time. 

The preponderance of the evidence indicates that the Veteran did not begin reporting that he had experienced ringing in his ears since service until he filed his claim for service connection in October 2015, over 55 years after discharge from active duty service. The Veteran was provided a VA examination in February 2016. At this examination, the VA examiner opined, after conceding noise exposure in service, that the Veteran's tinnitus was more likely than not associated with hearing loss. Further opining that as the Veteran's tinnitus was less likely than not related to service as the Veteran's hearing loss was less likely than not related to his military service and there were no complaints of ringing in his ears during service.

The Board finds the Veteran's statements at his April 1956 and January 1959 exit examinations, as well as his April 1958 entrance examination, which did not indicate any reports of tinnitus or ringing in the ears, are more probative than his statements since October 2015, in which he reports that he has been experiencing ringing in his ears since his service in Korea. As a result, the more probative evidence does not support a finding that the Veteran began experiencing tinnitus during or within one year of discharge from service, and service connection is not established on a presumptive basis. 

Additionally, after a thorough review of the record-particularly the opinion of the February 2016 VA examiner, which the Board finds most probative-the Board finds the preponderance of the evidence is against a nexus between the Veteran's current disability and in-service noise exposure. Therefore, service connection must also be denied on a direct basis. 

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim for service connection for tinnitus is denied.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


